DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 6, 8 – 13, and 15 – 19 of U.S. Patent No. 11133076. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of the instant claims is previously taught by a corresponding limitation of the US Patent.
Instant Application No. 17/411329
US Patent No. 11133076
1. A storage system comprising: a plurality of storage devices; and 
1. A storage system comprising: a plurality of solid-state storage devices; and
a storage controller operatively coupled and external to the plurality of storage devices, the storage controller comprising a processing device, the processing device to: 
a storage controller operatively coupled and external to the plurality of solid-state storage devices, the storage controller comprising a processing device, the processing device to:
transmit, to a first storage device of the plurality of storage devices, a command comprising information associated with a relocation of data from the first storage device to a second storage device of the plurality of storage devices, wherein the command causes the first storage device to relocate the data to the second storage device while bypassing the storage controller.
…transmit, to the first solid-state storage device, a command comprising information associated with the relocation of the data from the first solid-state storage device to the second solid-state storage device, wherein the command causes the first solid-state storage device to relocate the data to the second solid-state storage device while bypassing the storage controller.

As can be seen above each instant limitation is anticipated by a corresponding limitation in the US Patent.  The only differences is that the US Patent includes additional limitations, such as the “receiving” limitation, and that the US Patent describes a specific storage device, the solid-state storage device.
Claims 2 – 20 of the instant application are similarly anticipated by claims 1 – 6, 8 – 13, and 15 – 19 of the identified US Patent.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. US Patent Application Publication No. 2019/0065074 (herein after referred to as Lee).
Regarding claim 1, Lee describes a storage system comprising: a plurality of storage devices (In FIG. 1, an example in which the first rank R1 and the second rank R2 are installed in different memory modules 12-1 and 12-2 is illustrated… (page 2, paragraph [0027])); and a storage controller operatively coupled and external to the plurality of storage devices (The controller 10 may be a memory controller included in a central processing unit (CPU), or a memory controller which is located outside the CPU (page 2, paragraph [0026]).  Fig. 1 clearly indicates that the controller 10 is external to the memory modules 12-1 and 12-2), the storage controller comprising a processing device, the processing device to: transmit, to a first storage device of the plurality of storage devices, a command comprising information associated with a relocation of data from the first storage device to a second storage device of the plurality of storage devices (…the controller 10 of the memory system 100 shown in FIG. 1 performs a data movement operation of moving data stored in first memory cells selected by a first row address RA1 and a first column address CA1 of each of the first semiconductor memory devices M11 to M1n included in the first rank R1 to second memory cells selected by a second row address RA2 and a second column address CA2 of each of the second semiconductor memory devices M21 to M2n included in the second rank R2 (page 4, paragraph [0046])), wherein the command causes the first storage device to relocate the data to the second storage device while bypassing the storage controller (The controller 10 may be configured to execute commands… for example, one of the first memory modules 12-1, and the second memory modules 12-2 or an external memory (not shown) associated with the controller 10 to perform a data movement operation of moving the data between a first rank and a second rank without passing the data through the controller 10 (page 2, paragraph [0027])).
Regarding claim 8, Lee describes a method, comprising: transmitting, by a processing device of a storage controller (The controller 10 may be a memory controller included in a central processing unit (CPU), or a memory controller which is located outside the CPU (page 2, paragraph [0026]).  Fig. 1 clearly indicates that the controller 10 is external to the memory modules 12-1 and 12-2) operatively coupled to a plurality of storage devices to a first storage device of the plurality of storage devices (In FIG. 1, an example in which the first rank R1 and the second rank R2 are installed in different memory modules 12-1 and 12-2 is illustrated… (page 2, paragraph [0027])), a command comprising information associated with a relocation of data from the first storage device to a second storage device of the plurality of storage devices (…the controller 10 of the memory system 100 shown in FIG. 1 performs a data movement operation of moving data stored in first memory cells selected by a first row address RA1 and a first column address CA1 of each of the first semiconductor memory devices M11 to M1n included in the first rank R1 to second memory cells selected by a second row address RA2 and a second column address CA2 of each of the second semiconductor memory devices M21 to M2n included in the second rank R2 (page 4, paragraph [0046])), wherein the command causes the first storage device to relocate the data to the second storage device while bypassing the storage controller (The controller 10 may be configured to execute commands… for example, one of the first memory modules 12-1, and the second memory modules 12-2 or an external memory (not shown) associated with the controller 10 to perform a data movement operation of moving the data between a first rank and a second rank without passing the data through the controller 10 (page 2, paragraph [0027])).
Regarding claim 15, Lee describes a non-transitory computer readable storage medium storing instructions (The controller 10 may be configured to execute commands… (page 2, paragraph [0027]).  Lee discloses a computer environment.  It is necessarily inherent that the commands were stored prior to being executed, such storage would be considered computer readable storage medium), which when executed, cause a processing device of a storage controller (The controller 10 may be a memory controller included in a central processing unit (CPU), or a memory controller which is located outside the CPU (page 2, paragraph [0026]).  Fig. 1 clearly indicates that the controller 10 is external to the memory modules 12-1 and 12-2) to: transmit, by the processing device operatively coupled to a plurality of storage devices to a first storage device of the plurality of storage devices (In FIG. 1, an example in which the first rank R1 and the second rank R2 are installed in different memory modules 12-1 and 12-2 is illustrated… (page 2, paragraph [0027])), a command comprising information associated with a relocation of data from the first storage device to a second storage device of the plurality of storage devices (…the controller 10 of the memory system 100 shown in FIG. 1 performs a data movement operation of moving data stored in first memory cells selected by a first row address RA1 and a first column address CA1 of each of the first semiconductor memory devices M11 to M1n included in the first rank R1 to second memory cells selected by a second row address RA2 and a second column address CA2 of each of the second semiconductor memory devices M21 to M2n included in the second rank R2 (page 4, paragraph [0046])), wherein the command causes the first storage device to relocate the data to the second storage device while bypassing the storage controller (The controller 10 may be configured to execute commands… for example, one of the first memory modules 12-1, and the second memory modules 12-2 or an external memory (not shown) associated with the controller 10 to perform a data movement operation of moving the data between a first rank and a second rank without passing the data through the controller 10 (page 2, paragraph [0027])).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5, 9 – 10, 12, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kumar et al. US Patent Application Publication No. 2018/0150256 (originally cited in IDS filed 8/25/2021, herein after referred to as Kumar).
Regarding claim 2, Lee describes the storage system of claim 1 (see above).  Lee does not specifically describe wherein the information associated with the relocation of the data comprises one or more transformation operations to be performed on the data and wherein the one or more transformation operations comprise encryption of the data.
Kumar describes using migration policy data to determine when data is to be migrated from one or more data storage sleds to another data storage sled to achieve goals which may be set by an administrator.  The environment 1400 may include key data 1408, which may be embodied as any data indicative of a set of keys usable to perform cryptographic operations (e.g., encryption and/or decryption) of data sent through the network switch 1220 (e.g., from a compute sled 1230 to a data storage sled 1240 or vice versa) (page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of performing cryptographic operations of data sent through a network switch as taught by Kumar in the Lee system for effectively providing encryption and decryption to data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data movement.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 5, Lee describes the storage system of claim 1 (see above).  Lee does not specifically describe wherein the command comprising the information associated with the relocation of the data comprises an identification of the data stored in an encrypted segment of data, wherein the command causes the first storage device to decrypt the encrypted segment and extract the data from the encrypted segment.
Kumar describes using migration policy data to determine when data is to be migrated from one or more data storage sleds to another data storage sled to achieve goals which may be set by an administrator.  The environment 1400 may include key data 1408, which may be embodied as any data indicative of a set of keys usable to perform cryptographic operations (e.g., encryption and/or decryption) of data sent through the network switch 1220 (e.g., from a compute sled 1230 to a data storage sled 1240 or vice versa) (page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of performing cryptographic operations of data sent through a network switch as taught by Kumar in the Lee system for effectively providing encryption and decryption to data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data movement.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 9, Lee describes the method of claim 8 (see above).  Lee does not specifically describe wherein the information associated with the relocation of the data comprises one or more transformation operations to be performed on the data and wherein the one or more transformation operations comprise a format change of the data.
Kumar describes using migration policy data to determine when data is to be migrated from one or more data storage sleds to another data storage sled to achieve goals which may be set by an administrator.  The environment 1400 may include key data 1408, which may be embodied as any data indicative of a set of keys usable to perform cryptographic operations (e.g., encryption and/or decryption) of data sent through the network switch 1220 (e.g., from a compute sled 1230 to a data storage sled 1240 or vice versa) (page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of performing cryptographic operations of data sent through a network switch as taught by Kumar in the Lee system for effectively providing encryption and decryption to data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data movement.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 10, Lee describes the method of claim 8 (see above).  Lee does not specifically describe wherein the data is transmitted from the first storage device to the second storage device via a network switch.
Kumar describes using migration policy data to determine when data is to be migrated from one or more data storage sleds to another data storage sled to achieve goals which may be set by an administrator.  The environment 1400 may include key data 1408, which may be embodied as any data indicative of a set of keys usable to perform cryptographic operations (e.g., encryption and/or decryption) of data sent through the network switch 1220 (e.g., from a compute sled 1230 to a data storage sled 1240 or vice versa) (page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of performing cryptographic operations of data sent through a network switch as taught by Kumar in the Lee system for effectively providing encryption and decryption to data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data movement.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 12, Lee describes the method of claim 8 (see above).  Lee does not specifically describe wherein the command comprising the information associated with the relocation of the data comprises an identification of the data stored in an encrypted segment of data, wherein the command causes the first storage device to decrypt the encrypted segment and extract the data from the encrypted segment.
Kumar describes using migration policy data to determine when data is to be migrated from one or more data storage sleds to another data storage sled to achieve goals which may be set by an administrator.  The environment 1400 may include key data 1408, which may be embodied as any data indicative of a set of keys usable to perform cryptographic operations (e.g., encryption and/or decryption) of data sent through the network switch 1220 (e.g., from a compute sled 1230 to a data storage sled 1240 or vice versa) (page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of performing cryptographic operations of data sent through a network switch as taught by Kumar in the Lee system for effectively providing encryption and decryption to data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data movement.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 16, Lee describes the non-transitory computer readable storage medium of claim 15 (see above).  Lee does not specifically describe wherein the information associated with the relocation of the data comprises one or more transformation operations to be performed on the data and wherein the one or more transformation operations comprise a modification to encoded metadata associated with the data.
Kumar describes using migration policy data to determine when data is to be migrated from one or more data storage sleds to another data storage sled to achieve goals which may be set by an administrator.  The environment 1400 may include key data 1408, which may be embodied as any data indicative of a set of keys usable to perform cryptographic operations (e.g., encryption and/or decryption) of data sent through the network switch 1220 (e.g., from a compute sled 1230 to a data storage sled 1240 or vice versa) (page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of performing cryptographic operations of data sent through a network switch as taught by Kumar in the Lee system for effectively providing encryption and decryption to data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data movement.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 18, Lee describes the non-transitory computer readable storage medium of claim 15 (see above).  Lee does not specifically describe wherein the command comprising the information associated with the relocation of the data comprises an identification of the data stored in an encrypted segment of data, wherein the command causes the first storage device to decrypt the encrypted segment and extract the data from the encrypted segment.
Kumar describes using migration policy data to determine when data is to be migrated from one or more data storage sleds to another data storage sled to achieve goals which may be set by an administrator.  The environment 1400 may include key data 1408, which may be embodied as any data indicative of a set of keys usable to perform cryptographic operations (e.g., encryption and/or decryption) of data sent through the network switch 1220 (e.g., from a compute sled 1230 to a data storage sled 1240 or vice versa) (page 8, paragraph [0064]).  The cryptographic operation manager 1446, in the illustrative embodiment, is configured to perform cryptographic operations on data sent through the network switch 1220 on behalf of a workload executed by a compute sled 1230, 1232 (page 9, paragraph [0068]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kumar teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of performing cryptographic operations of data sent through a network switch as taught by Kumar in the Lee system for effectively providing encryption and decryption to data.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data movement.  This close relation between both of the references highly suggests an expectation of success.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Brinicombe et al. US Patent Application Publication No. 2015/0301964 (originally cited in IDS filed 8/25/2021, herein after referred to as Brinicombe).

Regarding claim 3, Lee describes the storage system of claim 1 (see above).  It does not specifically describe wherein the data is transmitted from the first storage device to the second storage device via a mesh network.
Brinicombe describes a multi-memory system.  Specifically, it is disclosed that a storage system can contain one or more ASICs.  In order to aggregate the storage performance of multiple ASICs, multiple ASICs can be interconnected as illustrated in Figs. 6-8.  Each ASIC can be connected to a compute host.  The compute host can include one or more x64 CPUs.  The ASICs of systems 600, 700 and/or 800 can interconnected without a central bottleneck.  A fully connected mesh topology can be utilized in systems 600, 700 and/or 800 (page 4, paragraph [0047]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Brinicombe teachings in the Lee system. Skilled artisan would have been motivated to incorporate the specific alternative option of using a mesh topology as taught by Brinicombe in the Lee system for effectively providing interconnection and communication in a storage system.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data storage systems.  This close relation between both of the references highly suggests an expectation of success.
Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lam US Patent No. 8924832 (originally cited in IDS filed 8/25/2021, herein after referred to as Lam).
Regarding claim 4, Lee describes the storage system of claim 1 (see above).  Lee does not specifically describe wherein the processing device is further to: update a mapping data structure to deallocate the data stored at the first storage device and associate the data with the second storage device upon receiving an acknowledgment that the data has been relocated from the second storage device.
Lam describes efficient error handling mechanisms in data storage systems.  Specifically, in one embodiment, the process 500 can update the mapping by associating a memory location (e.g., identified by a physical address) to which the stored data will be moved with the logical memory location (e.g., identified by a logical address) (Lam, column 7, lines 1 – 7).  Acknowledgment of completion is necessarily inherent since the system would not work correctly if data were attempted to be accessed during the remapping/relocating process.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lam teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of mapping updating as taught by Lam in the Lee system for effectively indicating the correct addressing after a relocation process.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data relocation.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 11, Lee describes the method of claim 8 (see above).  Lee does not specifically describe further comprising: updating a mapping data structure to deallocate the data stored at the first storage device and associate the data with the second storage device upon receiving an acknowledgment that the data has been relocated from the second storage device.
Lam describes efficient error handling mechanisms in data storage systems.  Specifically, in one embodiment, the process 500 can update the mapping by associating a memory location (e.g., identified by a physical address) to which the stored data will be moved with the logical memory location (e.g., identified by a logical address) (Lam, column 7, lines 1 – 7).  Acknowledgment of completion is necessarily inherent since the system would not work correctly if data were attempted to be accessed during the remapping/relocating process.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lam teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of mapping updating as taught by Lam in the Lee system for effectively indicating the correct addressing after a relocation process.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data relocation.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 17, Lee describes the non-transitory computer readable storage medium of claim 15 (see above).  Lee does not specifically describe wherein the processing device is further to: update a mapping data structure to deallocate the data stored at the first storage device and associate the data with the second storage device upon receiving an acknowledgment that the data has been relocated from the second storage device.
Lam describes efficient error handling mechanisms in data storage systems.  Specifically, in one embodiment, the process 500 can update the mapping by associating a memory location (e.g., identified by a physical address) to which the stored data will be moved with the logical memory location (e.g., identified by a logical address) (Lam, column 7, lines 1 – 7).  Acknowledgment of completion is necessarily inherent since the system would not work correctly if data were attempted to be accessed during the remapping/relocating process.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lam teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of mapping updating as taught by Lam in the Lee system for effectively indicating the correct addressing after a relocation process.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as data relocation.  This close relation between both of the references highly suggests an expectation of success.
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Olbrich et al. US Patent Application Publication No. 2009/0168525 (originally cited in IDS filed 8/25/2021, herein after referred to as Olbrich).
Regarding claim 6, Lee describes the storage system of claim 1 (see above).  Lee does not specifically describe wherein the relocation of the data from the first storage device to the second storage device is associated with an accelerated garbage collection operation.
Olbrich describes that a SuperBlock containing errors may be identified for preferential [accelerated] garbage collection, since the presence of errors in certain sectors may mean that adjoining sectors also contain errors.  Preferential garbage collection involves a certain amount of inefficiency, since the selected SuperBlock will probably contain more valid data than the SuperBlock that would have been selected without the preference (see below for a discussion of garbage collection), but this inefficiency is much less than the inefficiency imposed by immediately rewriting any SuperPage found to contain errors (page 24, paragraph [0489]).  This is considered “accelerated” garbage collection because it clearly selects a normally inefficient SuperBlock, thus accelerating its selection over those blocks that would have normally been selected.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Olbrich teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of preferential garbage collection as taught by Olbrich in the Lee system for effectively handling a SuperBlock with a number of errors.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 13, Lee describes the method of claim 8 (see above).  Lee does not specifically describe wherein the relocation of the data from the first storage device to the second storage device is associated with an accelerated garbage collection operation.
Olbrich describes that a SuperBlock containing errors may be identified for preferential [accelerated] garbage collection, since the presence of errors in certain sectors may mean that adjoining sectors also contain errors.  Preferential garbage collection involves a certain amount of inefficiency, since the selected SuperBlock will probably contain more valid data than the SuperBlock that would have been selected without the preference (see below for a discussion of garbage collection), but this inefficiency is much less than the inefficiency imposed by immediately rewriting any SuperPage found to contain errors (page 24, paragraph [0489]).  This is considered “accelerated” garbage collection because it clearly selects a normally inefficient SuperBlock, thus accelerating its selection over those blocks that would have normally been selected.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Olbrich teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of preferential garbage collection as taught by Olbrich in the Lee system for effectively handling a SuperBlock with a number of errors.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 19, Lee describes the non-transitory computer readable storage medium of claim 15 (see above).  Lee does not specifically describe wherein the relocation of the data from the first storage device to the second storage device is associated with an accelerated garbage collection operation.
Olbrich describes that a SuperBlock containing errors may be identified for preferential [accelerated] garbage collection, since the presence of errors in certain sectors may mean that adjoining sectors also contain errors.  Preferential garbage collection involves a certain amount of inefficiency, since the selected SuperBlock will probably contain more valid data than the SuperBlock that would have been selected without the preference (see below for a discussion of garbage collection), but this inefficiency is much less than the inefficiency imposed by immediately rewriting any SuperPage found to contain errors (page 24, paragraph [0489]).  This is considered “accelerated” garbage collection because it clearly selects a normally inefficient SuperBlock, thus accelerating its selection over those blocks that would have normally been selected.  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Olbrich teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of preferential garbage collection as taught by Olbrich in the Lee system for effectively handling a SuperBlock with a number of errors.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory management.  This close relation between both of the references highly suggests an expectation of success.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lasser US Patent Application Publication No. 2015/0058535 (originally cited in IDS filed 8/25/2021, herein after referred to as Lasser).
Regarding claim 7, Lee describes the storage system of claim 1 (see above).  Lee does not specifically describe wherein the data is relocated in response to the data being affected by read disturb.
Lasser describes a system for relocating data based on matching address sequences.  Specifically, Lasser discloses that a memory management engine may determine to issue a relocate command based on one or more other factors, such as based on a count indicating the number of times the data corresponding to the first sequence of addresses has been read from the non-volatile memory since a most recent read disturb remedial action has been performed (page 4, paragraph [0033]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lasser teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of triggering relocation based on read disturb as taught by Lasser in the Lee system for effectively handling read disturb effects.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 14, Lee describes the method of claim 8 (see above).  Lee does not specifically describe wherein the data is relocated in response to the data being affected by read disturb.
Lasser describes a system for relocating data based on matching address sequences.  Specifically, Lasser discloses that a memory management engine may determine to issue a relocate command based on one or more other factors, such as based on a count indicating the number of times the data corresponding to the first sequence of addresses has been read from the non-volatile memory since a most recent read disturb remedial action has been performed (page 4, paragraph [0033]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lasser teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of triggering relocation based on read disturb as taught by Lasser in the Lee system for effectively handling read disturb effects.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory management.  This close relation between both of the references highly suggests an expectation of success.
Regarding claim 20, Lee describes the non-transitory computer readable storage medium of claim 15 (see above).  Lee does not specifically describe wherein the data is relocated in response to the data being affected by read disturb.
Lasser describes a system for relocating data based on matching address sequences.  Specifically, Lasser discloses that a memory management engine may determine to issue a relocate command based on one or more other factors, such as based on a count indicating the number of times the data corresponding to the first sequence of addresses has been read from the non-volatile memory since a most recent read disturb remedial action has been performed (page 4, paragraph [0033]).  
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Lasser teachings in the Lee system. Skilled artisan would have been motivated to incorporate the method of triggering relocation based on read disturb as taught by Lasser in the Lee system for effectively handling read disturb effects.  In addition, both of the references teach features that are directed to analogous art and they are directed to the same field of endeavor, such as memory management.  This close relation between both of the references highly suggests an expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
July 30, 2022

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136